UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13712 TECHE HOLDING COMPANY (Exact name of registrant as specified in its charter) Louisiana 72-128746 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1120 Jefferson Terrace Boulevard New Iberia, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(337) 365-0366 N/A Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: August 9, 2011. Class $.01 par value common stock Outstanding Shares TECHE HOLDING COMPANY QUARTERLY REPORT ON FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2011 (unaudited)and September30, 2010 3 Unaudited Consolidated Statements of Income for the three and nine months ended June 30, 2011 and 2010 4 Unaudited Consolidated Statements of Cash Flows for the nine months ended June 30, 2011 and 2010 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosure About Market Risk 32 Item 4 Controls and Procedures 32 PART II. OTHER INFORMATION 32 Item 1. Legal Proceedings 32 I Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 I Item 3. Defaults Upon Senior Securities 33 Item 4. [Reserved] 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 2 TECHE HOLDING COMPANY CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) June 30, September 30, 2010* ASSETS (unaudited) Cash and due from banks $ $ Interest-bearing deposits Securities available-for-sale at fair value Securities held-to-maturity—at amortized cost (estimated fair value of $76,772 and $61,711) Loans receivable—net of allowance for loan losses of $8,123 and $9,256 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Real estate owned, net Prepaid expenses and other assets Goodwill Life insurance contracts Premises and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable Accounts payable and other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY: Preferred stock, 5,000,000 shares authorized, none issued - - Common stock, $.01 par value, 10,000,000 shares authorized; 4,685,398 and 4,672,567 shares issued 47 47 Additional paid-in capital Retained earnings Unearned ESOP shares (130 ) (326 ) Treasury stock, 2,610,383 and 2,591,081 shares - at cost (51,535 ) (50,862 ) Accumulated other comprehensive loss on held-to-maturity securities (446 ) (428 ) Accumulated other comprehensive income on available for sale securities TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Unaudited Consolidated Financial Statements. *derived from audited financial statements 3 TECHE HOLDING COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended Nine Months Ended June 30, June 30, INTEREST INCOME Interest and fees on loans $ Interest and dividends on investments Other interest income 58 TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Advances from Federal Home Loan Bank TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON INTEREST INCOME: Total other-than temporary impairment losses (87 ) - (87 ) (374 ) Portion of impairment losses recognized in other comprehensive loss 28 - 28 Net impairment losses recognized in earnings (59 ) - (59 ) (112 ) Service charges and other Gain on sale of premises and equipment - - - Gain on equity securities 6 - 15 67 Gain on sale of loans 4 7 22 7 Other income TOTAL NON INTEREST INCOME NON INTEREST EXPENSE: Compensation and employee benefits Occupancy expense Marketing and professional FDIC premiums and assessment Other operating expenses TOTAL NON INTEREST EXPENSE INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ See Notes to Unaudited Consolidated Financial Statements. 4 TECHE HOLDING COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) For the Nine Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Accretion of discount on investments and mortgage-backed securities, net ) ) Impairment of debt securities 59 Provision for loan losses Provision for real estate owned 2 20 Gain on sale of land ) - (Gain) Loss on sale of OREO ) 24 Gain on securities ) ) Gain on sale of loans ) (7 ) Depreciation Excess tax benefits from share-based payment arrangements ) ) Stock-based compensation Change in accounts payable and other liabilities ) ) Change in life insurance contracts ) ) Change in prepaid expenses and other assets ) ) Change in accrued interest payable ) ) Other– net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of available for sale securities ) ) Purchase of securities held to maturity ) - Proceeds from sale of equity securities 71 Principal repayments and proceeds from sale of mortgage-backed securities available for sale Principal repayments of securities held to maturity Net loan originations ) Purchase of loans - ) Proceeds from sale of loan participations Purchase (redemption) of FHLB stock ) Proceeds from sale of land - Proceeds from sale of OREO Purchase of premises and equipment ) ) Net cash (used) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment ofESOP loan Net increase (decrease) in deposits ) Net (decrease) increase in FHLB advances ) Net decrease in advance payments by borrowers for taxes and insurance ) ) Proceeds from exercise of stock options 77 20 Dividends paid ) ) Excess tax benefits from share-based payment arrangements 29 36 Purchase of common stock for treasury ) ) Net cash provided (used) by financing activities ) NET INCREASEIN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental schedule of noncash investing activities: Transfer from loans to real estate owned Loans originated to finance sale of real estate owned See Notes to Unaudited Consolidated Financial Statements. 5 TECHE HOLDING COMPANY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - PRINCIPLES OF CONSOLIDATION The consolidated financial statements as of June 30, 2011 and September 30, 2010 and for the three and nine months ended June 30, 2011 and 2010, include the accounts of Teche Holding Company (the “Company”) and its subsidiary, Teche Federal Bank (the “Bank”). The Company’s business is conducted principally through the Bank. All significant inter-company accounts and transactions have been eliminated in consolidation. NOTE 2 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form10-Q and, therefore, do not include all information necessary for a complete presentation of consolidated financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America. However, all adjustments, consisting of normal recurring accruals, which, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements, have been included. The results of operations for the three and nine months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the entire fiscal year or any other period. These financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2010. NOTE 3 - INCOME PER SHARE Basic and diluted net income per share is computed based on the weighted average number of shares outstanding during each period. Diluted net income per share reflects the potential dilution that could occur if stock options were exercised, resulting in the issuance of common stock that then shared in the net income of the Company. Following is a summary of the information used in the computation of basic and diluted income per common share for the three and nine months ended June 30, 2011 and 2010 (in thousands). Three Months Ended Nine Months Ended June 30, June 30, Weighted average numbre of common shares outstan ding - used in computation of basic income per common share Effect of dilutive securities: Common stock equivalents 23 4 23 18 Weighted average number of common shares outstanding plus effect of dilutive securities - used in computation of diluted net income per common share 6 For the three and nine months ended June 30, 2011 and 2010, net income for determining diluted earnings per share was equivalent to net income. Options to purchase shares that have been excluded from the determination of diluted earnings per share because they are antidilutive (the exercise price is higher thanthe current market price) amount to approximately 149,000 and 192,000 for the three and nine months ended June 30, 2011 and 2010, respectively. NOTE 4 - COMPREHENSIVE INCOME Comprehensive income includes net income and other comprehensive income which includes unrealized gains and losses on securities.Following is a summary of the Company’s comprehensive income for the three and nine months ended June 30, 2011 and 2010 (in thousands). For Three Months For Nine Months Ended June 30, Ended June 30, Net income $ Reclassification of realized gains, net of tax ) - ) ) Noncredit portion of OTTI losses on held-to-maturity securities, net of tax (4 ) - ) ) Unrealized gains, net of tax 79 57 Total comprehensive income $ NOTE 5 - NEW ACCOUNTING PRONOUNCEMENTS ASC (860) Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, will require more information about transfers of financial assets, including securitization transactions and where companies have continuing exposure to the risks related to transferred financial assets. This guidance also eliminates the concept of a qualifying special-purpose entity, and changes the requirements for derecognizing financial assets and requires additional disclosures. ASC (860) was adopted by the Company on October 1, 2010.Earlier application was prohibited. The recognition and measurement provisions are being applied to transfers that occur on or after the effective date.The adoption of this standard did not have a material impact on the consolidated financial statements. ASU-Accounting Standards Update (2010-06)Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements (Jan 2010). This update provides amendments to Topic 820 that will provide more robust disclosures about (1) the different classes of assets and liabilities measured at fair value, (2) the valuation techniques and inputs used, (3) the activity in Level 3 fair value measurements, and (4) the transfers between Levels 1, 2, and 3.The update is effective for interim and annual reporting periods beginning after December 15, 2009 except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The Company adopted the fair value disclosures guidance on January1, 2010, except for the gross presentation of the Level 3 roll forward information which is not required to be adopted by the Company until October1, 2011.The adoption requires additional disclosure. 7 ASU - Accounting Standards Update (2010-20), Receivables (Topic 310): Disclosure about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The objective of this ASU is for an entity to provide disclosures that facilitate financial statement users’ evaluation of the following: (1) the nature of credit risk inherent in the entity’s portfolio of financing receivables; (2) how that risk is analyzed and assessed in arriving at the allowance for credit losses; and (3) the changes and reasons for those changes in the allowance for credit losses. To achieve these objectives, an entity should provide disclosures on a disaggregated basis on two defined levels: (1) portfolio segment; and (2) class of financing receivable. The ASU makes changes to existing disclosure requirements and includes additional disclosure requirements about financing receivables, including:(1) credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables; (2) the aging of past due financing receivables at the end of the reporting period by class of financing receivables; and (3) the nature and extent of troubled debt restructurings that occurred during the period by class of financing receivables and their effect on the allowance for credit losses. The disclosures as of the end of a reporting period are effective for interim and annual periods ending on or after December 15, 2010.The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010.The adoption of this standard did not have a material impact on the Company’s financial position and results of operations; however, it increased the amount of disclosures in the notes to the consolidated financial statements. ASU – Accounting Standards Update (2011-01), Receivables (Topic 310), Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20: Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit losses, delays the effective date of the disclosures to be concurrent with the effective date of the guidance for determining what constitutes a troubled debt restructuring, as presented in proposed ASU Receivables (Topic 310): Clarifications to Accounting for Troubled Debt Restructurings by Creditors. ASU – Accounting Standards Update (2011-02), Receivables (Topic 310), A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring, provides additional guidance to assist creditors in determining whether a restructuring of a receivable meets the criteria to be considered a troubled debt restructuring. This standard should be applied to the first period beginning after June 15, 2011 and should be applied retrospectively to the beginning of the annual period in the year of adoption.The Company does not anticipate the standard having a material impact on the consolidated financial statements. ASU – Accounting Standards Update (2011-05), Comprehensive Income (Topic 220): Presentation of Comprehensive Income. The amendments in this Update allows an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. This Update eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments in this Update do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The amendments in this Update should be applied retrospectively. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. For nonpublic entities, the amendments are effective for fiscal years ending after 8 December 15, 2012, and interim and annual periods thereafter. Early adoption is permitted, because compliance with the amendments is already permitted. The amendments do not require any transition disclosures. NOTE 6 – FAIR VALUE MEASUREMENTS The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. Available for sale securities are recorded at fair value on a recurring basis. Additionally, from time to time, the Company may be required to record at fair value other assets on a nonrecurring basis, such as securities held-to-maturity, loans held for sale, loans held for investment and certain other assets. These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting, other than temporary impairment accounting or impairments of individual assets. This is a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value as follows: Level 1- Observable inputs such as quoted prices in active markets; Level 2- Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3- Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Following is a description of valuation methodologies used for assets recorded at fair value. Investment Securities Securities available for sale are valued at quoted market prices where available. If quoted market prices are not available, fair values are based on quoted market prices of comparable securities. Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include mortgage-backed securities issued by government sponsored entities, municipal bonds. Securities classified as Level 3 include asset-backed securities in less liquid markets. Securities held to maturity are valued using discounted cash flow models that use assumptions about prepayment speeds, coupon default rates, discount rates and timing and other assumptions that may affect the amounts of cash flows. Loans The Company does not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures impairment in accordance with ASC (310), “Accounting by Creditors for Impairment of a Loan.” The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flows. Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans. At June 30, 2011, substantially all 9 of the impaired loans were evaluated based on the fair value of the collateral less estimated costs to sell.Impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as nonrecurring Level 3. Other Real Estate Owned OREO, consisting of properties obtained through foreclosure or in satisfaction of loans, is reported at the lower of cost or fair value, determined on the basis of current appraisals, comparable sales, and other estimates of value obtained principally from independent sources, adjusted for estimated selling costs (Level2). At the time of foreclosure, any excess of the loan balance over the fair value of the real estate held as collateral is treated as a charge against the allowance for loan losses. Gains or losses on sale and generally any subsequent adjustments to the value are recorded as a component of OREO expense. Fair Value Fair Value Hierarchy At June 30, 2011 Level 1 Level 2 Level 3 (In thousands) Assets valued on a recurring basis: Mortgage-backed securities: Government National Mortgage Assoc. $ $ - $ $ - Federal Home Loan Mortgage Corp. - - Federal National Mortgage Assoc. - - Totalmortgage-backed securities - - CMOs: Government National Mortgage Assoc. - Other equity securities - - Total recurring $ - Assets valued on a non-recurring basis: CMOs:Private label $ 96 $ - $ 96 $ - Impaired loans - - Other real estate owned - - Total non-recurring $ $ - $ 96 $ 10 Fair Value At September Fair Value Hierarchy 30, 2010 Level 1 Level 2 Level 3 (In thousands) Assets valued on a recurring basis: Mortgage-backed securities: Government National Mortgage Assoc. $ $ - $ $ - Federal Home Loan Mortgage Corp. - - Federal National Mortgage Assoc. - - Total mortgage-backed securities - - CMOs: Government National Mortgage Assoc. - - Marketable equity securities - - Total recurring $ - Assets valued on a non-recurring basis: CMOs:Private label $ $ - $ $ - Impaired loans - - Other real estate owned - - Total non-recurring $ $ - $ $ - The fair value of a financial instrument is the current amount that would be exchanged between willing parties, other than in a forced liquidation.Fair value is best determined based upon quoted market prices.However, in many instances, there are no quoted market prices for the Company’s various financial instruments.In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques.Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows.Accordingly, the fair value estimates may not be realized in an immediate settlement of the instrument.ASC 825 excludes certain financial instruments and all non-financial instruments from its disclosure requirements.Accordingly, the aggregate fair value amounts presented may not necessarily represent the underlying fair value of the Company. The following methods and assumptions were used by the Company in estimating fair value disclosures for financial instruments: Cash - For those short-term instruments, the carrying amount is a reasonable estimate of fair value. Investment Securities – See discussion in the beginning of Note 7 on the valuation of the fair value of investment securities.Investment securities’ fair value equals quoted market price, if available. If a quoted market price is not available, fair value is estimated using quoted market prices for similar securities. 11 Loans - See discussion in the beginning of Note 6 on the valuation of fair value of impaired loans.The fair value of loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers for the same remaining maturities.No adjustment has been made for illiquidity in the market for loans as there is no active market for many of the Company’s loans on which to reasonably base this estimate. Federal Home Loan Bank Stock - Federal Home Loan Bank (FHLB) stock is recorded at cost and is periodically reviewed for impairment. No ready market exists for the FHLB stock.It has no quoted market value and is carried at cost.Cost approximates fair market value based upon the redemption requirements of the FHLB, and this investment is not considered impaired at June 30, 2011.The FHLB of Dallas is still redeeming stock. Bank Owned Life Insurance- The carrying amounts of bank owned life insurance contracts approximate fair value. Accrued Interest - The carrying amounts of accrued interest receivable and payable approximate fair value. Deposits - The fair value of demand deposits, savings accounts, and certain money market deposits is the amount payable on demand at the reporting date. The fair value of fixed-maturities certificates of deposit is estimated using the rates currently offered for deposits of similar remaining maturities. Advances from Federal Home Loan Bank - The fair value of advances is estimated using rates currently available for advances of similar remaining maturities. Commitments - The fair value of commitments to extend credit was not significant. 12 The estimated fair values of the Company’s financial instruments are as follows at June 30, 2011 and September 30, 2010: June 30, 2011 September 30, 2010 Carrying Estimated Carrying Estimated Amount Fair Value Amount Fair Value (In thousands) Financial assets: Cash and cash equivalents $ Investment securities FHLB stock Accrued interest receivable Life Insurance contracts Loans receivable, net Financial liabilities: Deposits Advance from Federal Home Loan Bank Accrued interest payable NOTE 7 – SECURITIES The amortized cost and estimated fair values of securities available-for-sale are as follows: June 30, 2011 Gross Gross Estimated Amortized Cost Unrealized Gains Unrealized Losses Fair Value (In thousands) Mortgage-backed securities: Government National Mortgage Assoc. $ $
